       Case 2:20-cv-00207-DMC Document 11 Filed 05/21/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KAREEM J. HOWELL,                                  No. 2:20-CV-0207-DMC-P
12                        Plaintiff,
13            v.                                         ORDER
14    BRYAN McCOY,
15                        Defendant.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Plaintiff has filed a notice of voluntary dismissal. See ECF No. 10. Because

19   no answer or motion for summary judgment has been filed, leave of court is not required and the

20   action is dismissed on plaintiff’s notice. See Fed. R. Civ. P. 41(a)(1)(A)(i). The Clerk of the

21   Court is directed to close this file.

22                   IT IS SO ORDERED.

23

24   Dated: May 21, 2020
                                                             ____________________________________
25                                                           DENNIS M. COTA
26                                                           UNITED STATES MAGISTRATE JUDGE

27

28
                                                         1
